Citation Nr: 0410471	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  00-09 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran's active duty service included a period from November 
1990 to September 1992.  He served, in part, in support of 
Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Washington, DC RO 
which denied a claim of entitlement to service connection for 
PTSD.  In September 1999, jurisdiction of the veteran's claims 
file was transferred to the Baltimore RO.  In May 2001, the 
veteran testified at a hearing before the undersigned Veterans Law 
Judge.

Previously, this case was before the Board in July 2001 when it 
was remanded for additional development.


REMAND

The veteran contends that he has PTSD as a result of stressors he 
experienced during service (see written statements dated in June 
1998, February 1999, August 1999, and June 2002; May 2001 Board 
hearing testimony; and statements from the veteran's 
representative dated in July 2000 and February 2004).  

Establishing service connection for PTSD requires that there be 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003).  Where it is determined 
that the veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as conclusive 
as to its actual existence absent clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

If the veteran did not engage in combat with the enemy, or the 
veteran in fact did engage in combat with the enemy, but the 
claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as to 
the occurrence of the claimed stressor.  Cohen (Douglas) v. Brown, 
10 Vet. App. 128 (1997).  Furthermore, service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997) (corroboration of every detail of a claimed stressor, 
including personal participation, is not required; independent 
evidence that the incident occurred is sufficient); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Post-Traumatic Stress 
Disorder Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002); 38 C.F.R. § 3.304(f)(3) (2003).  

Based on a review of the evidence of record, it is unclear whether 
the veteran has PTSD that can be linked to his period of military 
service.  This is so because VA examination reports dated in July 
1999, August 2003, and September 2003 contain conflicting 
information.  In this regard, the Board finds that it would be 
useful to schedule the veteran for a VA psychiatric examination to 
clarify whether any PTSD is due to military service, taking into 
account any supporting evidence of the claimed stressors, or lack 
thereof.  38 C.F.R. § 19.9 (2003).  All actions taken by the RO to 
verify the veteran's stressor(s) must also be documented and 
associated with his claims file.  Therefore, to satisfy VA's duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his PTSD claim, an examination is necessary.  38 
C.F.R. § 3.159(c)(4) (2003).  Specifically, the Board finds that a 
diagnosis and medical nexus opinion are required from an expert 
who has reviewed the entire claims file, including all of the 
veteran's service personnel records, and VA medical opinions, 
something that has not yet been done.  See 38 C.F.R. § 19.9 
(2003).  

There are additional reasons for remand as the Board finds that 
the duty to assist has not been fulfilled because the avenues 
available for corroborating the claimed stressors have not been 
fully explored.  In response to the RO's request to verify the 
veteran's stressors, the Headquarters of the U.S. Marine Corps, 
Personnel Management Support Branch noted in March 2003 that the 
veteran needed to provide specific dates to verify the rocket 
attacks, and names of casualties.  Moreover, it was noted that 
additional potentially helpful information concerning the unit to 
which the veteran was attached would be contained in the command 
chronologies submitted by the veteran's unit, and the RO was 
referred to the Marine Corps Historical Center.  In this regard, 
the veteran should be given an opportunity to provide more 
specific information as directed in the March 2003 letter, and the 
RO should continue to follow up in its attempt to verify such 
stressors.  This should include efforts to obtain command 
chronologies.

Additionally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after the 
last statement of the case or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31 (2003).  In the 
present case, the record shows that additional evidence relative 
to his claim had been associated with his claims file but not 
addressed in the January 2004 SSOC.  The additional evidence 
contains a September 2003 VA medical review pertaining to the 
veteran's PTSD and, therefore, is "pertinent" to the claim on 
appeal.  A remand of the case is therefore required to comply with 
38 C.F.R. § 19.31 (2003) (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing).

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) are fully complied with and 
satisfied to the extent required by law.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran should be 
specifically told of what is yet required of him to substantiate 
his claim of service connection for PTSD, and of the information 
or evidence that VA will yet obtain with respect to his claim.  38 
C.F.R. § 3.159 (2003).  He should be specifically informed that he 
should submit any evidence in his possession that pertains to the 
claim on appeal.  Id.

2.  The RO should ask the veteran to identify all VA and non-VA 
health care providers where he has received psychiatric treatment 
from April 2001 to the present.  The RO should ensure that all 
pertinent records of private or VA treatment are procured for 
review.  The RO should assist the veteran in obtaining evidence by 
following the procedures set forth in 38 C.F.R. § 3.159 (2003).  
If records sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, explain the efforts 
taken to obtain them, and describe further action to be taken.

3.  The RO should continue to develop the veteran's stressors.  
The RO should ask the veteran to provide more specific information 
as directed by Headquarters of the U.S. Marine Corps, Personnel 
Management Support Branch in its March 2003 letter.  He should 
also be asked to give detailed information regarding the incidents 
involving rockets attacks and names of casualties.  This should 
include dates, places, names, unit(s) involved, etc.  Then, the RO 
should take the appropriate actions in developing the claim.

4.  The RO should also develop evidence relative to the veteran's 
stressors by obtaining the veteran's unit command chronologies for 
the time periods indicated by the veteran as being pertinent to 
his stressful experiences.  These chronologies should be sought 
from the Marine Corps Historical Center.  

5.  After the above-requested development has been completed, the 
RO should arrange for a VA psychiatric examination to determine 
whether the veteran has PTSD that is attributable to his period of 
military service.  The claims file, along with all additional 
evidence obtained pursuant to the instructions above, must be made 
available to and reviewed by the examiner.  

The examiner should determine whether the veteran has PTSD.  All 
indicated tests and studies, including psychological testing, must 
be performed with a view toward ascertaining whether the veteran 
meets the diagnostic criteria for PTSD.  Inform the psychiatrist 
that if a diagnosis of PTSD is deemed appropriate, then the 
psychiatrist should comment on the link between the current 
symptomatology and any in-service stressors reported by the 
veteran; and if PTSD is not found, then the psychiatrist should 
provide an opinion reconciling such a conclusion with the July 
1999 and September 2003 VA reports showing PTSD.  The examiner 
should also attempt to reconcile the opinions provided by VA in 
July 1999, August 2003, and September 2003.  The examination 
report should include complete rationale for all opinions 
expressed.  

6.  The RO should ensure that the examination report complies with 
this remand, especially with respect to the instructions to 
provide medical opinions.  If the report is insufficient, it 
should be returned to the examiner for necessary corrective 
action, as appropriate.

7.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA 
implementing regulations.  

8.  After complying with the notice and duty-to-assist provisions 
of the VCAA regulations, the RO should re-adjudicate the claim.  
If the benefit sought is denied, a SSOC should be issued.  
Additionally, if the veteran does not appear for the scheduled 
examination, the SSOC should specifically refer to 38 C.F.R. § 
3.655 (2003).  The SSOC should contain, among other things, a 
summary of the evidence received since the last SSOC was issued in 
January 2004.  38 C.F.R. § 19.31 (2003).  The SSOC should address, 
among other things, the September 11, 2003 report.  The veteran 
and his representative should be afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the case 
should be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

